Order unanimously reversed, with $20 costs and disbursements to appellant, and the motion to vacate the notice of examination before trial of the witness, Mrs. Jones Wilkie, is denied. Considering the nature of the causes of action, plaintiff has sufficiently shown a possible connection of the witness with the transactions involved, about which she would have special and exclusive knowledge. Unquestionably she will be reluctant, if not a hostile, witness at the trial. Special circumstances have been adequately demonstrated. (See Southbridge Finishing Co. v. Golding, 2 A D 2d 430, 435; Lesavoy Inds. v. Providence Washington Ins. Co., 285 App. Div. 938.) Settle order fixing date for examination to proceed. Concur — Breitel, J. P., Frank, Valente, Stevens and Bergan, JJ.